MO,   0(p-l5-600H3-CV                    FILED IW
                                                              The Court of Appeals
                                                                  Sixth District
   rtFotiVEDiN                    XN THE                         n
  ^sAW"1"                 COURT of       APPEALS                 utilises
     U-c 092015      S\ XTH A?PE LATE DV6TWCT o F              Texarkana, Texas
                     TEXAS. TEXARKANA, TEXAS Debra K. Autrey, Clerk
 Te::-:rkana, Texas i -
Debrs Anfw Higrk                                  .


                          IN THE XNTEfcEST               OF
                   OTNU.P. AND M,b.A.P,CV\\LDREt4

                            M\CvUEL      Don Po&oe,
                                    APPELLANT

                            CKSSANDRA. BWEfcSCftC
                                      ANt)
                    THE OFFICE oFTtXE ATTORN Q€NeR/\U
                                     APPELLEES



                            FR6M APPEAL Nb. OG>-lS"-OOo43-dV
                            TRIAL C.OORT NO,          PZ0030^<4G-2-
                     UTV\ t)\STR\CT COURT TOHM^OM CouNTV,
                                      T9XA<>



              hAtm&N        TO FXTEND T^FAE To ~F\L^ NOTiOH
                              FoR    REBEAR\HGc



                   COMCSNOW, M\CU/VEL OoM PO&U6, AppelWo V, under
        TE*. K. APP. P. H^,\ aste, -Ae floor* +o ftknd
        4irA€ 4o -ftW. o ReWrw^. Xe. de   IS   due. T\\vr$Ae>-KbA TAfcluA&y A doe Ho +Wt l\W^«A
access +d lauj boo^s ar»d re6eaocK crvxterWl 4© adequacy
cevUu) 4-W cases aiW \n +\\e $\*U\ Court o£ Appeals OpvoA^n,
+6 prepare sUe^eo^ -&r *VHe Mvtio* for feWc^ , and Vhe
cWdluve A-to, Appellant W> va 4W T«a-U\ Court o* Appeals-

         WUSRefbeF, App^AWt pc^/s 4-Wii Court uu»l\ a*t +Vtf
fAerVio* T£> £*Wl T^tm> To Fr\e ^ Mo*Uo Tm4

                                                Re^pecUoUy,

                                               N^cha^l Po§ue, poo 3e
                                               T<>Xas Oepwttvwt- C>C-
                                               CrvivurwaJ Tu^tvc^-



                                               Lwi%tf+on,Ty 7735"!

                                 -Pa^e 7r
                  CERTIFICATE OF SERxJ\CC

      X, rAicttAfu Pos^e, AppelWt, do hen^ Cert^sj 4Wt rujaodjed bv/ U,5.
Wai^pos-fa^e paid ,4Wt Cks$/ t& Attorney o-P Kea>rd/MicVd A, Mon^-z.
\Moo ti»llz R«s-v ~rK*M St. CWJborne,TX 76D3l,andl+o Raodc K, bterndl ^^d
OeterreaA 5, GxwwUe ot -VVe Attorney fcevetttUr 6#ic* at &0- BOX
I"2OH fAC OSfl-l, Au6"twvTX 7*711-2017, «.md +° Toaa B. Wocley,
A55i5-Ua+ AUorney (Wnd, P.O. -BOX \ZOfl (Y\C 03S"I , Av6\r\lk &u«xty , TejlAS, \fcnf\J Good dkdace under +l\e pet\e|ty„ of
pocAor^ 4Wxt +V\e ~6>cej3f>i'tT4t l?2^7




                             -P